Citation Nr: 0637992	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities, to include diabetes mellitus, hypertensive 
vascular disease, facial scars and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1982.  He was awarded the Combat Infantry Badge, 
among other accolades.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied TDIU.  The RO issued a notice of the decision in 
November 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in June 
2003 the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2003, the veteran timely filed a 
substantive appeal.

The veteran initially had requested a hearing on this matter, 
but subsequently withdrew that request in September 2003.  On 
appeal, in December 2005, the Board remanded the case for 
further development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice and providing a VA 
examination to asses the nature and extent of the veteran's 
employability.  The RO issued a Supplemental Statement of the 
Case (SSOC) in September 2006.

The Board finds that the RO complied with the December 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran currently is service connected for diabetes 
mellitus, evaluated at 60 percent; hypertension, evaluated 
at 10 percent; facial scar, assessed at 10 percent; and 
headaches, rated at zero percent.  The combined evaluation 
for compensation amounts to 70 percent.

3.	The veteran completed three years of college and has had 
additional training in quality control, communications and 
electronics, and business management; his employment 
history includes many years of work in insurance sales and 
general dynamics; he last worked full time in 1992.

4.	The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
disabilities were sufficient, without regard to other 
factors, to prevent him from performing the mental and/or 
physical tasks required to obtain or maintain substantially 
gainful employment and that generally, he meets certain 
disability percentage requirements as specified in 38 C.F.R. 
§ 4.16.  This letter also apprised the veteran of the 
requirements for extraschedular ratings.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The veteran also received 
Dingess notice, to include information regarding potential 
effective dates and disability ratings, in a May 2006 letter.  
The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2002 RO decision that is the subject of this appeal 
in its January 2006 or May 2006 letters.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claim, as demonstrated by the 
September 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2006 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Total Disability Ratings Based on Individual 
Unemployability (TDIU)
38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ."  38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. 
§ 3.340(b).  

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16 provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of 
disability not resulting from service, i.e., for the purposes 
of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
in original).

VA regulations do not define the terms "substantially 
gainful occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'" Bowling, supra, quoting 
Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 
38 C.F.R. § 4.16(a) (stating that "[m]arginal employment 
shall not be considered substantially gainful employment," 
and that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able secure or follow any form of 
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  






III. Analysis

a. Factual Background
The veteran is currently service connected for diabetes 
mellitus, evaluated at 60 percent; hypertension, evaluated 
at 10 percent; facial scar, assessed at 10 percent; and 
headaches, rated at zero percent.  The combined evaluation 
for compensation amounts to 70 percent.

The veteran filed his claim for a TDIU in December 2001.  In 
his application, he noted that he completed three years of 
college and has had additional training in quality control, 
communications and electronics, and business management.  
His employment history includes work in insurance sales and 
general dynamics for many years.  The veteran also indicated 
in the application that he last worked full time in 1992.

VA medical records spanning 1999 to 2005 contain treatment 
reports for various maladies, to include, shoulder pain, dry 
skin, controlled and uncontrolled diabetes mellitus, 
hypertension, glaucoma, ocular surgery, diverticulitis, 
obesity, bilateral wrist pain, and testicular vericosele.  A 
January 2002 VA medical report indicates that the veteran had 
a recent change in bladder habits, with reports of frequency 
and incomplete emptying.  The veteran at this time indicated 
that his symptoms appeared contemporaneously with his 
increased intake of caffeine.  

In September 2002 the veteran underwent a VA examination with 
Dr. G.R.  The physician noted the veteran's previous 
diagnoses of hypertension, diabetes mellitus and glaucoma.  
At this time, the veteran made no complaints of headaches, 
blurred vision, palpitations, dizziness, chest pain, 
shortness of breath, ketoacidosis, hypoglycemic reactions, 
restriction of activities, or neurological symptoms.  

On physical examination, Dr. G.R. assessed the veteran as 
normal with respect to his posture and gait, skin, eyes, 
ears, nose, and chest.  In addition, the examiner evaluated 
the veteran as normal for the musculoskeletal, 
cardiovascular, neurological and psychiatric systems.  The 
physician noted that the veteran then worked as an insurance 
broker, part-time.

Based on the physical examination, Dr. G.R. diagnosed the 
veteran with hypertension (EKG within normal limits); 
insulin-dependent diabetes mellitus, confirmed through 
laboratory studies; and a scar on the left forehead with 
disfigurement.  He further indicated that, in his medical 
opinion, the veteran was able to obtain and maintain 
employability, as he had no significant physical or mental 
impairment.        

Subsequently, in his July 2003 substantive appeal, the 
veteran indicated that he worked only 20 hour weeks and would 
work longer if he could do so.  He further stated that he 
must test his blood sugar levels at least three times daily 
and must eat small food portions, up to five times daily, in 
order to maintain his blood sugar levels.  The veteran 
expressed concern that such activities may not coincide with 
designated breaks in a work environment and that he would 
require special time to perform these tasks.  He also 
conveyed that he had not located any employer who would agree 
to make special accommodations to the veteran's needs, which 
might enable him to work full-time.  Accordingly, the veteran 
stated that he was forced to work only part-time, which 
failed to provide adequate income.     

In June 2006, the veteran submitted to another VA examination 
by Dr. J.S.G.  The physician noted that the veteran currently 
was not employed, although he had worked in insurance sales 
and general dynamics after service, and that the veteran had 
been unemployed since 2001.  The veteran's usual activities 
consisted of gym workouts and participation in a senior's 
bowling league multiple times per week.  Dr. J.S.G. further 
conveyed that the veteran used daily insulin injections for 
his diabetes mellitus as well as eye drops to treat glaucoma, 
among other medications.  This physician reviewed the 
veteran's claims file.

Dr. J.S.G. noted that the veteran had insulin-dependent 
diabetes since 1988, which caused frequent urination, up to 
two or three times per night.  He indicated that the veteran 
must check his blood sugars and acknowledged the veteran's 
prior diagnoses of glaucoma, requiring treatment on a regular 
basis; hypertension, requiring medication; and peripheral 
vasculopathy.  The veteran had no renal failure and had never 
had a heart attack.  Dr. J.S.G. further indicated that the 
veteran had sleep apnea, for which he utilized a breathing 
apparatus, and a recent ankle sprain.  

A physical examination revealed a well-developed, muscular 
and well-nourished male with broad shoulders and a firm, 
muscular upper body of a weightlifter.  The veteran had blood 
pressure of 136/64, 138/65 and 136/60 with a regular pulse.  
He displayed excellent posture and gait, although the 
physician observed a mildly shorted left leg, which caused 
the veteran to lean slightly left when seated.  An 
examination of the veteran's eyes disclosed intact 
extraocular movement, equal pupils, and benign fundi, and the 
veteran had clear lungs.  His heart was regular without 
murmurs and his abdomen was soft without masses or 
tenderness.  The veteran exhibited good range of motion of 
the entire musculoskeletal system, his endocrine system was 
unremarkable, although the diabetes diagnosis was noted, and 
neurologically, he was normal.  From a psychiatric 
perspective, the veteran appeared very stable, very coherent 
and very capable in addition to being totally oriented.  He 
had essentially normal chemistries and his blood sugar levels 
rarely rose above 180, but typically hovered between 110 and 
130.  The veteran reported no hyper- or hypo- glycemic 
effects, and Dr. J.S.G. indicated that he was well 
controlled.      

Based upon the physician exam and a review of the claims 
file, Dr. J.S.G. diagnosed the veteran with the following 
ailments: diabetes mellitus, insulin-dependent, with no 
evidence of neuropathy or either micro- or macro- 
vasculopathy; glaucoma, under control with medication; status 
post-bilateral cataract surgery; hypertension under control 
with medications; sleep apnea syndrome controlled with 
continuous positive airway pressure (CPAP); and a recent 
right ankle sprain, with a normal range of motion.  

With respect to the veteran's employability, Dr. J.S.G. 
stated that the veteran would not be employable in a heavy 
labor job in a safety sensitivity area because of his 
diabetes and glaucoma.  Moreover, because of the veteran's 
asserted frequent urinations, occurring approximately every 
hour or every 2 hours, he must have easy access to a toilet.  
Notwithstanding this limitation and his other diagnoses, 
however, Dr. J.S.G. determined that he did not perceive any 
significant factors that would disqualify the veteran from 
the ability to compete for, obtain and sustain employment in 
sedentary, light or even mild to medium work-type job.  

In a February 2006 Statement in Support of Claim, the veteran 
indicated that he had no further information to offer in 
support of his claim.

b. Discussion
The veteran's 60 percent rating for diabetes mellitus and his 
combined total rating of 70 percent for all of his service-
connected disabilities fall within the requisite percentage 
rates of 38 C.F.R. § 4.16(a), and therefore, render him 
eligible for TDIU consideration under this regulation.  

Turning to the merits of the appeal, the Board determines 
that a preponderance of the evidence weighs against the 
veteran's TDIU claim.  Specifically both VA medical reports, 
the most recent of which was authored in June 2006, indicate 
that the veteran is not incapable of obtaining or maintaining 
employment.  Instead, the June 2006 physician, while 
acknowledging the veteran's diagnoses of diabetes mellitus 
and other maladies, as well as his urgency to urinate 
frequently, concluded that the veteran could perform 
sedentary, light or even mild-to-medium type work.  The 
record contains no opposing competent medical opinion 
indicating otherwise, and such sedentary, light, or medium-
to-mild work falls in line with the veteran's previously 
documented job in insurance sales.  Accordingly, the Board 
finds that the criteria for assignment of a total disability 
rating based on individual unemployability are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).


IV. Conclusion 
For the reasons stated above, the Board finds that TDIU is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


